            Case 1:20-cv-10188-LLS Document 4 Filed 12/07/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JANE ROE 1; JANE ROE; JOHN ROE,

                               Plaintiffs,
                                                                      20-CV-10188 (LLS)
                        -against-
                                                                     ORDER TO AMEND
CITY OF NEW YORK, et al.,

                               Defendants.

LOUIS L. STANTON, United States District Judge:

        Plaintiffs, proceeding pro se and desiring to proceed anonymously, filed this action

alleging that “New York City, otherwise known as the ‘City,’ through its subordinates,

employees, agents, and co-conspirators, such as the individual DANY defendants orchestrated a

tentacular conspiracy among prosecutors, judges, clerks, lawyers and the other Municipal and

State defendants to engineer Plaintiffs’ defeat in both the criminal and civil courts.” (ECF No. 3

at ¶ 1.) For the reasons set forth below, within thirty days of the date of this order, the Court

directs Plaintiffs to: (1) submit under seal an amended complaint with their real names,

signatures, and addresses; (2) submit a motion to proceed anonymously; and (3) pay the $400.00

in filing fees or each Plaintiff request authorization to proceed in forma pauperis (IFP), that is,

without prepayment of fees, by submitting under seal three completed and signed IFP

applications. 1




        1
        Plaintiffs must clearly mark on the front page of each submission that the submission
should be filed under seal.
            Case 1:20-cv-10188-LLS Document 4 Filed 12/07/20 Page 2 of 15




                                           DISCUSSION

A.      Proceeding Anonymously

       Rule 10(a) of the Federal Rules of Civil Procedure provides that “[t]he title of [a]

complaint must name all the parties.” “This requirement . . . serves the vital purpose of

facilitating public scrutiny of judicial proceedings and therefore cannot be set aside lightly.”

Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 188-89 (2d Cir. 2008). Courts have, however,

permitted parties to proceed under a pseudonym or anonymously in limited circumstances. In

deciding whether to permit a party to proceed anonymously, the United States Court of Appeals

for the Second Circuit has articulated a nonexhaustive list of ten factors that courts should

consider:

       (1) whether the litigation involves matters that are highly sensitive and of a
       personal nature; (2) whether identification poses a risk of retaliatory physical or
       mental harm to the party seeking to proceed anonymously or even more critically,
       to innocent non-parties; (3) whether identification presents other harms and the
       likely severity of those harms, including whether the injury litigated against
       would be incurred as a result of the disclosure of plaintiff’s identity; (4) whether
       the plaintiff is particularly vulnerable to the possible harms of disclosure,
       particularly in light of his age; (5) whether the suit is challenging the actions of
       the government or that of private parties; (6) whether the defendant is prejudiced
       by allowing the plaintiff to press his claims anonymously, whether the nature of
       that prejudice (if any) differs at any particular stage of the litigation, and whether
       any prejudice can be mitigated by the district court; (7) whether the plaintiff’s
       identity has thus far been kept confidential; (8) whether the public’s interest in the
       litigation is furthered by requiring the plaintiff to disclose his identity;
       (9) whether, because of the purely legal nature of the issues presented or
       otherwise, there is an atypically weak public interest in knowing the litigants’
       identities; and (10) whether there are any alternative mechanisms for protecting
       the confidentiality of the plaintiff.

Id. at 190 (alterations, ellipses, quotation marks, and citations omitted).

       Plaintiffs’ 427-page complaint fails to comply with Rule 10(a). They bring this action

under the pseudonyms Jane Roe 1, Jane Roe, and John Roe, suing the City of New York and

multiple officials and employees of the New York County District Attorney’s Office, the New



                                                  2
          Case 1:20-cv-10188-LLS Document 4 Filed 12/07/20 Page 3 of 15




York City Police Department, the Legal Aid Society, and the New York State Attorney General.

But Plaintiffs do not request permission to proceed anonymously nor provide any reason why the

Court should permit them to proceed anonymously. The Court therefore directs Plaintiffs to

submit an amended complaint with their real names, addresses, and signatures. The amended

complaint with their real names, addresses, and signatures will only be entered on the Court’s

docket if their motion to proceed anonymously is denied and Plaintiffs consent to proceed with

this case under their true names.

       If Plaintiffs wish to proceed anonymously with this action, they must file under seal,

along with their amended complaint, a motion to proceed anonymously that states the reasons

why the Court should permit them to do so. This motion must be captioned as a “Motion to

Proceed Anonymously,” and include Plaintiff’s real names, correct addresses, and signatures. If

the Court grants their motion, Plaintiffs will be permitted to proceed under the pseudonyms and

their identities will not be disclosed and access to the amended complaint and any other

documents identifying them will be limited. If the Court denies the motion, Plaintiffs shall have

thirty days to withdraw the action, should they decide not to proceed with their true names.

B.      Filing Fees or IFP Application

       To proceed with a civil action in this Court, a plaintiff must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed IFP,

that is, without prepayment of fees, submit a signed IFP application.

       Plaintiffs submitted the complaint without the filing fees and with IFP applications for

only two of Plaintiffs — John Roe and Jane Roe, without their real names or signatures. Within

thirty days of the date of this order, Plaintiffs must either pay the $400.00 in fees or each of the

three Plaintiffs must submit the attached IFP application under seal with their real names,

addresses, and signatures. If the Court grants the IFP applications, Plaintiffs will be permitted to


                                                  3
          Case 1:20-cv-10188-LLS Document 4 Filed 12/07/20 Page 4 of 15




proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1). Access to any granted IFP

application will be limited until the Court makes a ruling on Plaintiffs’ motion to proceed

anonymously, should they file one.

C.      Litigation History

       A review of the Court’s records reveals that Plaintiffs may have previously attempted to

anonymously bring actions in this Court against many of the same Defendants named in this

action. On November 12, 2020, Plaintiffs brought an action without their real names, addresses,

and without a motion seeking permission to proceed anonymously. They did not pay the filing

fees and only two of the three Plaintiffs submitted an IFP application. See Roe, et al., v. City of

New York, ECF 1:20-CV-9635, 3 (S.D.N.Y. filed Nov. 12, 2020). By order dated November 20,

2020, the Court directed Plaintiffs to file an amended complaint with their real names, addresses,

and signatures, and to submit a motion to proceed anonymously and to pay the filing fees or to

submit an IFP application for each Plaintiff. (ECF No. 4.) To date, Plaintiffs have not complied

with the Court’s November 20, 2020 order. On May 22, 2020, Plaintiffs brought an action, also

against many of the same Defendants named in this action, without their real names, addresses,

and signatures, and without a motion seeking permission to proceed anonymously. They did not

pay the filing fees and only one of the three Plaintiffs submitted an IFP application. See Roe, et

al., v. City of New York, ECF 1:20-CV-4059, 2 (S.D.N.Y. Aug. 5, 2020). By order dated June 1,

2020, the Court directed Plaintiffs to file an amended complaint with their real names, addresses,

and signatures, and to submit a motion to proceed anonymously and to pay the filing fees or to

submit an IFP application for each Plaintiff. (ECF No. 3.) Because Plaintiffs did not submit their

real names and addresses, the Court was not able to send the order to the Plaintiffs and by order

dated August 5, 2020, the action was dismissed without prejudice for Plaintiffs’ failure to comply

with the Court’s June 1, 2020 order. (ECF No. 4.) The Court therefore notes that should Plaintiffs


                                                  4
            Case 1:20-cv-10188-LLS Document 4 Filed 12/07/20 Page 5 of 15




fail to comply with this order, the action will be dismissed for failure to cure the above-

referenced deficiencies.

                                         CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiffs and note service

on the docket. 2 The Court grants Plaintiffs leave to file under seal an amended complaint with

their real names, signatures, and addresses. They must also either pay the $400.00 in fees or each

submit IFP applications as directed. The amended complaint with their real names, addresses,

and signatures will only be entered on the Court’s docket if their motion to proceed anonymously

is denied and Plaintiffs consent to proceed with this case under their true names. If Plaintiffs

submit the amended complaint and IFP applications, the documents should be labeled with

docket number 20-CV-10188 (LLS). Plaintiffs must submit the amended complaint, motion to

proceed anonymously, and IFP applications to this Court’s Pro Se Intake Unit within thirty days

of the date of this order. 3 An Amended Complaint form and an IFP application are attached to

this order.




        2
         Because Plaintiffs did not provide physical or email addresses to the Court, the Clerk of
Court will not be able to send this order to Plaintiffs. Plaintiffs must provide to the Court their
addresses, and the Court may dismiss the action if they fail to do so. LeSane v. Hall’s Sec.
Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001); see Fields v. Beem, No. 13-CV-0005 (GTS/DEP),
2013 WL 3872834, at *2 (N.D.N.Y. July 24, 2013) (“A plaintiff is required to notify the Court
when his address changes, and failure to do so is sufficient to justify dismissal of a plaintiff’ s
complaint.”) (collecting cases)
        3
         In light of the current global health crisis, parties proceeding pro se are encouraged to
submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties also
are encouraged to consent to receive all court documents electronically. A consent to electronic
service form is available on the Court’s website. Pro se parties who are unable to use email may
submit documents by regular mail or in person at the drop box located at the U.S. Courthouses in
Manhattan (500 Pearl Street) and White Plains (300 Quarropas Street). For more information,
including instructions on this new email service for pro se parties, please visit the Court’s
website at nysd.uscourts.gov.


                                                  5
           Case 1:20-cv-10188-LLS Document 4 Filed 12/07/20 Page 6 of 15




         No summons will issue at this time. If Plaintiffs fail to comply with this order within the

time allowed, the action will be dismissed.

SO ORDERED.

Dated:     December 7, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  6
               Case 1:20-cv-10188-LLS Document 4 Filed 12/07/20 Page 7 of 15




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ☐ Yes ☐ No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
          Case 1:20-cv-10188-LLS Document 4 Filed 12/07/20 Page 8 of 15




I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
          Case 1:20-cv-10188-LLS Document 4 Filed 12/07/20 Page 9 of 15




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
         Case 1:20-cv-10188-LLS Document 4 Filed 12/07/20 Page 10 of 15




B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                          Page 4
         Case 1:20-cv-10188-LLS Document 4 Filed 12/07/20 Page 11 of 15




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
         Case 1:20-cv-10188-LLS Document 4 Filed 12/07/20 Page 12 of 15




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
         Case 1:20-cv-10188-LLS Document 4 Filed 12/07/20 Page 13 of 15




V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
            Case 1:20-cv-10188-LLS Document 4 Filed 12/07/20 Page 14 of 15



                                   U NITED S TATES D ISTRICT C OURT
                                 S OUTHERN D ISTRICT OF N EW Y ORK



(full name of the plaintiff or petitioner applying (each person
must submit a separate application))
                                                                               CV                        (      ) (           )
                           -against-                              (Provide docket number, if available; if filing this with
                                                                  your complaint, you will not yet have a docket number.)




(full name(s) of the defendant(s)/respondent(s))


        APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS
I am a plaintiff/petitioner in this case and declare that I am unable to pay the costs of these proceedings
and I believe that I am entitled to the relief requested in this action. In support of this application to
proceed in forma pauperis (IFP) (without prepaying fees or costs), I declare that the responses below are
true:

1.   Are you incarcerated?                            Yes                 No     (If “No,” go to Question 2.)
     I am being held at:

     Do you receive any payment from this institution?                Yes             No
     Monthly amount:
     If I am a prisoner, see 28 U.S.C. § 1915(h), I have attached to this document a “Prisoner Authorization”
     directing the facility where I am incarcerated to deduct the filing fee from my account in installments
     and to send to the Court certified copies of my account statements for the past six months. See 28
     U.S.C. § 1915(a)(2), (b). I understand that this means that I will be required to pay the full filing fee.

2.   Are you presently employed?                     Yes                 No
     If “yes,” my employer’s name and address are:


     Gross monthly pay or wages:

     If “no,” what was your last date of employment?

     Gross monthly wages at the time:

3.   In addition to your income stated above (which you should not repeat here), have you or anyone else
     living at the same residence as you received more than $200 in the past 12 months from any of the
     following sources? Check all that apply.

     (a) Business, profession, or other self-employment                               Yes                     No
     (b) Rent payments, interest, or dividends                                        Yes                     No



SDNY Rev: 8/5/2015
            Case 1:20-cv-10188-LLS Document 4 Filed 12/07/20 Page 15 of 15




     (c) Pension, annuity, or life insurance payments                             Yes                No
     (d) Disability or worker’s compensation payments                             Yes                No
     (e) Gifts or inheritances                                                    Yes                No
     (f) Any other public benefits (unemployment, social security,
                                                                                  Yes                No
         food stamps, veteran’s, etc.)
     (g) Any other sources                                                        Yes                No

     If you answered “Yes” to any question above, describe below or on separate pages each source of
     money and state the amount that you received and what you expect to receive in the future.




     If you answered “No” to all of the questions above, explain how you are paying your expenses:



4.   How much money do you have in cash or in a checking, savings, or inmate account?



5.   Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other
     financial instrument or thing of value, including any item of value held in someone else’s name? If so,
     describe the property and its approximate value:



6.   Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
     expenses? If so, describe and provide the amount of the monthly expense:



7.   List all people who are dependent on you for support, your relationship with each person, and how
     much you contribute to their support (only provide initials for minors under 18):



8. Do you have any debts or financial obligations not described above? If so, describe the amounts owed
   and to whom they are payable:



Declaration: I declare under penalty of perjury that the above information is true. I understand that a false
statement may result in a dismissal of my claims.


Dated                                                   Signature


Name (Last, First, MI)                                  Prison Identification # (if incarcerated)


Address                                   City                           State            Zip Code


Telephone Number                                        E-mail Address (if available)



                                           IFP Application, page 2
